Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 12, it recites “A computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations for processing a plurality of tasks in parallel”.
Paragraph 332 of the specification discloses “[0332] Moreover, the example of the present disclosure further provides a computer readable storage medium with a computer program stored in. When the computer program is executed by one or more processors, the computer program may realize the steps mentioned in the method above.  The computer storage medium may include a nonvolatile memory and/or a volatile memory.  The nonvolatile memory may include ROM (Read Only Memory), PROM (Programmable ROM),  EPROM (Electrically PROM), EEPROM (Electrically Erasable PROM), or flash memory.  The volatile memory may include RAM (Random Access Memory) or external cache memory.  By way of illustration, and rather than limitation, RAM may be obtained in various forms, such as SRAM (Static RAM), DRAM (Dynamic RAM), SDRAM (Synchronous DRAM), DDRSDRAM (Double Data Rate 
 Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the computer-readable medium is signal per se. Thus, the claim is not eligible subject matter.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 11, the term “when a depended task to be executed is already executed, modifying the reference count of a depending task to be executed” is not clear. First of all there term “depended task” perhaps should be changed to “dependent task”. Also it is not clear what the distinction between depended and depending are?.

Claim 20 has the same problem and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1).

As per claim 1, Kang teaches A method, implemented by at least one processor, for processing a plurality of tasks in parallel, the method comprising: 
generating a directed acyclic graph based on dependencies among the plurality of tasks that are to be executed by the at least one processor; (Kang [0004] In one embodiment, a scheduling module assigns the partitioned tasks to the local queues based on results of the partitioning. [0005] In one embodiment, the partitioned tasks are assigned to one or more cores of a multi core electronic device based on results of the partitioning. [0023] In one embodiment, timing constraints of tasks are transformed in directed acyclic graphs (DAGs) based on their precedence 
distributing the plurality of tasks to a plurality of work queues of the at least one processor based on the directed acyclic graph; (Kang [0026] FIG. 1 is a diagram illustrating an architecture for task scheduling using precedence relationships in a multi core system, in accordance with an embodiment. In one embodiment, a task set 100 is passed to a partitioning module 102. In one embodiment, the result of this partitioning is multiple portioned sets of tasks 104a-104c. In one embodiment, each of these sets of tasks 104a-104c is passed to a corresponding local queue 106a-106c, which is designated for corresponding cores 108a-108c. In one embodiment, each core 108a-108c has its own uniprocessor scheduler module ll0a-ll0c, which schedules the tasks assigned to the corresponding core 108a-108c).
Kang does not teach regulating, in respective work queues, one or more distributed tasks to be executed in parallel based on the dependencies among the one or more distributed tasks indicated by the directed acyclic graph.
However, Del Balso teaches regulating, in respective work queues, one or more distributed tasks to be executed in parallel based on the dependencies among the one or more distributed tasks indicated by the directed acyclic graph. (Del Balso [0005] tasks, and dependencies among the tasks [0106] Tasks may also be reassigned to take further advantage of parallel processing.  For example, two tasks that are assigned to a single queue but that could be performed in parallel may be reassigned to two separate queues, so that the tasks can be performed in parallel.  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Del Balso with the system of Kang to regulate work queues. One having ordinary skill in the art would have been motivated to use Del Balso into the system of Kang for the purpose of facilitating the process of completing tasks in multi-step processes. (Del Balso paragraph 02)

As per claim 15, Kang teaches wherein the at least one processor includes a multiple-core processor configured to execute the operations for partitioning the program (Kang [0001] One or more embodiments relate generally to task scheduling in  multicore systems and, in particular, to task scheduling using precedence relationships in multicore systems.)

As to claims 12 and 13, they are rejected based on the same reason as claim 1.

Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Pienaar (US 2013/0298130 A1) .

As per claim 2, Kang and Del Balso do not teach prior to generating the directed acyclic graph, partitioning a program based on at least one of operation nodes or data nodes of the program; and obtaining the plurality of tasks based on the partition.
However, Pienaar teaches prior to generating the directed acyclic graph, partitioning a program based on at least one of operation nodes or data nodes of the program; and obtaining the plurality of tasks based on the partition. (Pienaar [0010] In accordance with the present principles, a system for pipelining a program with one or more tasks on a parallel computing platform with one or more processing units is provided.  The system includes a module configured to partition the program into pipeline stages, wherein each pipeline stage contains one or more tasks, a module configured to schedule one or more tasks in the pipeline stages onto the one or more processing units, a module configured to estimate execution times of the one or more tasks in the pipeline stages, and a module configured to repeat the above steps until a specified termination criterion is reached.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Pienaar with the system of Kang and Del Balso to partition a program. One having ordinary skill in the art would have been  (Pienaar paragraph 08)

As per claim 3, Pienaar teaches partitioning the program comprises partitioning the program based on the operation nodes; (Pienaar [0010] In accordance with the present principles, a system for pipelining a program with one or more tasks on a parallel computing platform with one or more processing units is provided.  The system includes a module configured to partition the program into pipeline stages, wherein each pipeline stage contains one or more tasks, a module configured to schedule one or more tasks in the pipeline stages onto the one or more processing units, a module configured to estimate execution times of the one or more tasks in the pipeline stages, and a module configured to repeat the above steps until a specified termination criterion is reached.)
the program comprises an operation request, the operation request comprising a model; and partitioning the program based on the operation nodes comprises: partitioning at least one of the model or input data of the model. (Pienaar [0035] During the program analysis phase, each pipeline segment and tasks of each pipeline may be extracted. The task graph extracted may be referred to as a Parallel OperatorDirected Acyclic Graph (PO-DAG) as it may be a Directed Acyclic Graph (DAG) (which may be a multi graph as parallel edges are allowed), and the tasks may exploit data- and instruction-level parallelism. A PO-DAG may be represented by the tuple of vertices and arcs (V;A). The PO-DAG for each pipeline may be constructed 

As per claim 4, Del Balso teaches setting weights corresponding to the obtained plurality of tasks, respectively; and setting correspondences between input data and output data of the obtained plurality of tasks based on the weights. (Del Balso [0020] In various implementations, the operations include determining in a time period after the matching and based on conditions of the first product that the first product is no longer a match for the current customer and, based thereon, matching a different second product of the plurality of products to the current customer.  The operations may include: assigning respective second weights to a plurality of uncompleted tasks associated with the second product, the second weights determined by the predictive model based on input data including a task type and attributes of the current customer; and assigning each task in the plurality of uncompleted tasks associated with the second product to a respective queue based on a calculated load of the queue and the second weights, to maximize parallel performance of the uncompleted tasks associated with the second product and to meet a second completion date).
Pienaar teaches partitioning the program comprises partitioning the model; (Pienaar [0035] During the program analysis phase, each pipeline segment and tasks of 

The examiner will interpret that this “setting of input output correspondence” based on weight to be the path taken (in the graph). This is consistent with broadest reasonable interpretation and paragraphs 9 and 133 of the specification which merely repeat the claim language.

As to claim 14, it is rejected based on the same reason as claim 2.

Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Pienaar (US 2013/0298130 A1) and Ambardekar (US 2018/0300616 A1) .

As per claim 5, Kang and Del Balso and Pienaar do not teach partitioning the program comprises partitioning the model; and partitioning the model comprises: partitioning, based on a preset rule, the model in at least one of a height-width direction or a channel direction of the model.
However, Ambardekar teaches partitioning the program comprises partitioning the model; and partitioning the model comprises: partitioning, based on a preset rule, the model in at least one of a height-width direction or a channel direction of the model. (Ambardekar [0116] Clause 3.  The neural network processor of any of clauses 1 and 2, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions, and wherein the workload is partitioned along the height dimension. [0117] Clause 4.  The neural network processor of any of clauses 1-3, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions, and wherein the workload is partitioned along the width dimension).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ambardekar with the system of Kang and Del Balso and Pienaar to partition based on a preset rule. One having ordinary skill in the art would have been motivated to use Ambardekar into the system of Kang and Del Balso and Pienaar for the purpose of dynamically partitioning workloads. (Ambardekar paragraph 30)

As per claim 6, Kang and Del Balso and Pienaar do not teach partitioning the program comprises partitioning the input data of the model; and partitioning the input data of the model comprises: partitioning, based on a preset rule, the input data of the model in a height-width direction of the input data.
However, Ambardekar teaches partitioning the program comprises partitioning the input data of the model; and partitioning the input data of the model comprises: partitioning, based on a preset rule, the input data of the model in a height-width direction of the input data. (Ambardekar [0116] Clause 3.  The neural network processor of any of clauses 1 and 2, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions, and wherein the workload is partitioned along the height dimension. [0117] Clause 4.  The neural network processor of any of clauses 1-3, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions, and wherein the workload is partitioned along the width dimension).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ambardekar with the system of Kang and Del Balso and Pienaar to partition based on a preset rule. One having ordinary skill in the art would have been motivated to use Ambardekar into the system of Kang and Del Balso and Pienaar for the purpose of the purpose of dynamically partitioning workloads. (Ambardekar paragraph 30)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Pienaar (US 2013/0298130 A1) and Lagudu (US 2019/0147332 A1) .

As per claim 7, Pienaar teaches partitioning the program comprises partitioning the program based on the operation nodes; (Pienaar [0010] In accordance with the present principles, a system for pipelining a program with one or more tasks on a parallel computing platform with one or more processing units is provided.  The system includes a module configured to partition the program into pipeline stages, wherein each pipeline stage contains one or more tasks, a module configured to schedule one or more tasks in the pipeline stages onto the one or more processing units, a module configured to estimate execution times of the one or more tasks in the pipeline stages, and a module configured to repeat the above steps until a specified termination criterion is reached.)
Pienaar does not teach the program comprises an operation request, wherein the operation request does not comprise a model; and partitioning the program based on the operation nodes comprises:   partitioning at least one of input data or output data of the operation request.
However, Lagudu teaches the program comprises an operation request, wherein the operation request does not comprise a model; and partitioning the program based on the operation nodes comprises:   partitioning at least one of input data or output data of the operation request. (Lagudu [0051] In response to detecting the request, the system partitions the input data of the plurality of channels into a plurality of three-dimensional (3D) blocks based on one or more factors (block 1010).  Two of the three-dimensions (of the 3D blocks) correspond to the x,y spatial dimensions of the original input (e.g., image, video frame) and the third (or z) dimension 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lagudu with the system of Kang and Del Balso and Pienaar to partition input or output data. One having ordinary skill in the art would have been motivated to use Lagudu into the system of Kang and Del Balso and Pienaar for the purpose of improving performance and/or reducing memory bandwidth utilization of machine learning models. (Lagudu paragraph 1) 

As per claim 17, Pienaar teaches partitioning the program comprises partitioning the program based on the operation nodes (Pienaar [0010] In accordance with the present principles, a system for pipelining a program with one or more tasks on a parallel computing platform with one or more processing units is provided.  The system includes a module configured to partition the program into pipeline stages, wherein each pipeline stage contains one or more tasks, a module configured to schedule one or more tasks in the pipeline stages onto the one or more processing units, a module configured to estimate execution times of the one or more 
            Pienaar also teaches partitioning the program based on the operation nodes comprises: 
when the program comprises an operation request and the operation request comprises a model, partitioning at least one of the model or input data of the model; (Pienaar [0035] During the program analysis phase, each pipeline segment and tasks of each pipeline may be extracted. The task graph extracted may be referred to as a Parallel OperatorDirected Acyclic Graph (PO-DAG) as it may be a Directed Acyclic Graph (DAG) (which may be a multi graph as parallel edges are allowed), and the tasks may exploit data- and instruction-level parallelism. A PO-DAG may be represented by the tuple of vertices and arcs (V;A). The PO-DAG for each pipeline may be constructed using the DAG-consistency model. This may enforce the data-flow semantics of the original program execution order whilst allowing greater scheduling flexibility and out-of-order execution. The vertices of the PO-DAG are annotated with the task's code and the arcs of each node is annotated with the name of the variable ( one per arc) and type of data being communicated between tasks).
Pienaar does not teach when the program comprises an operation request and the operation request does not comprise a model, partitioning at least one of input data or output data of the operation request.
However, Lagudu teaches when the program comprises an operation request and the operation request does not comprise a model, partitioning at least one of input data or output data of the operation request. (Lagudu [0051] In 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lagudu with the system of Kang and Del Balso and Pienaar to partition input or output data. One having ordinary skill in the art would have been motivated to use Lagudu into the system of Kang and Del Balso and Pienaar for the purpose of improving performance and/or reducing memory bandwidth utilization of machine learning models. (Lagudu paragraph 1) 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Bond (US 2012/0079490 A1) .

wherein generating the directed acyclic graph comprises:  determining parallel nodes and sequential nodes of the directed acyclic graph based on the dependencies among the plurality of tasks; and generating the directed acyclic graph based on the parallel nodes and the sequential nodes.
However, Bond teaches generating the directed acyclic graph comprises:  determining parallel nodes and sequential nodes of the directed acyclic graph based on the dependencies among the plurality of tasks; and generating the directed acyclic graph based on the parallel nodes and the sequential nodes. (Bond [claim 3] 3.  The method of claim 2 wherein the directed acyclic graph enables parallel and sequential execution of work units).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bond with the system of Kang and Del Balso to use paraellel and sequential sequences. One having ordinary skill in the art would have been motivated to use Bond into the system of Kang and Del Balso for the purpose of arranging the work units into a directed acyclic graph representing execution priorities between the work units (Bond paragraph 05) 

As to claim 18, it is rejected based on the same reason as claim 9.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Monfort (US 2016/0378550 A1).

As per claim 10, Kang and Del Balso do not teach topologically sorting the directed acyclic graph to obtain topologically sorted sequences of the plurality of tasks; sorting the topologically sorted sequences based on preset amounts of execution time of the respective tasks; obtaining a longest sequence from the topologically sorted sequences; and distributing the plurality of tasks to the respective work queues based on the longest sequence and the dependencies among the plurality of tasks.
However, Monfort teaches topologically sorting the directed acyclic graph to obtain topologically sorted sequences of the plurality of tasks; sorting the topologically sorted sequences based on preset amounts of execution time of the respective tasks; obtaining a longest sequence from the topologically sorted sequences; and
distributing the plurality of tasks to the respective work queues based on the longest sequence and the dependencies among the plurality of tasks. (Monfort [0055] The process flow 500 begins at block 602, where the static optimizer 112 initializes all applications with a DAG workflow.  Then, at block 604, the static optimizer 112 finds a longest path for each application of the DAG workflow to create a set of longest paths.  At block 606, the static optimizer 112 removes all duplicate paths from a set of longest paths.  With all duplicates removed, the static optimize, as shown in block 608, invokes the LinOpt heuristic on the remaining paths to optimize each path.  Next, at block 610, the static optimizer 112 selects the highest setting for each application).

 

As to claim 19, it is rejected based on the same reason as claim 10.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Nishihara (US 2011/0310977 A1).

As per claim 11, Kang and Del Balso do not teach setting reference counts for the one or more distributed tasks to be executed in parallel based on the directed acyclic graph; when a depended task to be executed is already executed, modifying the reference count of a depending task to be executed; and when the reference count of a task to be executed reaches a preset value, controlling, in the respective work queues, tasks to be executed whose reference counts reach the preset value to start opening.
However, Nishihara teaches regulating, in the respective work queues, the one or more distributed tasks to be executed in parallel comprises:
setting reference counts for the one or more distributed tasks to be executed in parallel based on the directed acyclic graph; (Nishihara [0018] The 
when a depended task to be executed is already executed, modifying the reference count of a depending task to be executed;  (Nishihara [0029] According to one aspect of the present invention, there is provided a task allocation device including a task pool that stores executable tasks, a task scheduler that performs insertion of a new task into the task pool and acquisition of a task from the task pool, and a reference count analysis module that calculates a reference count of a task, the reference count indicating a number of other tasks referring to a processing result of the task, wherein the reference count analysis module analyzes the reference count during execution, and the scheduler performs the insertion and the acquisition of a task based on the reference count.  The reference count analysis module may acquire hint information and a reference count estimation method from a running task and estimate the reference count from the hint information based on the specified method. [0030] A task allocation method according to the present invention includes calculating a reference count of a task, the reference count indicating a number of other tasks referring to a processing result of the task acquired from a task pool that stores executable tasks during execution of the task, and performing insertion of a task into the task pool and acquisition of a task from the task pool based on the reference count.)
when the reference count of a task to be executed reaches a preset value, controlling, in the respective work queues, tasks to be executed whose reference counts reach the preset value to start operating. (Nishihara [0031] A storage 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Nishihara with the system of Kang and Del Balso to use reference count. One having ordinary skill in the art would have been motivated to use Nishihara into the system of Kang and Del Balso for the purpose of performing task allocation with enhanced parallel performance by reducing performance degradation. (Nishihara paragraph 28)

As to claim 20, it is rejected based on the same reason as claim 11.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0282572 A1) in view of Del Balso (US 2018/0018610 A1) in further view of Pienaar (US 2013/0298130 A1) and Fan (US 2015/0268992 A1) .

As per claim 16, Kang and Del Balso and Pienaar do not teach the at least one processor includes first and second processors; the first processor is configured to execute the operations for partitioning the program; and the second processor is a multi-core processor.
However, Fan teaches the at least one processor includes first and second processors; the first processor is configured to execute the operations for partitioning the program; and the second processor is a multi-core processor. (Fan [0022] Some implementations of the runtime processor 130 are implemented in multi-processing computational environments (e.g., those with multi-core, multi-thread processors).  As such multi-processing environments are becoming more ubiquitous, programmers are desiring more tools for exploiting those multi-processing capabilities.  In the past few years, programming languages have begun supporting a new construct, called a "task," as a basic unit of asynchronous execution.  For example, by defining a task within a set of code, the programmer can effectively indicate to a compiler and/or runtime engine that the operations of the task are candidates for parallelization or otherwise asynchronous execution.  In comparison to traditional techniques, such as parallel loops programming models, task programming models can provide appreciably more flexibility to express concurrent jobs and can improve whole system throughput, for example, when the tasks have irregular workloads.  A task programming model can generally include programming language constructs to express code blocks as basic concurrency units, mechanisms to express synchronization and scheduling requirements, and compiler and runtime system support to manage scheduling, execution and synchronization of the tasks.  For example, many modern compilers support at least the basic task construct).

.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150234935 A1 – Disclosed herein are technologies related to database calculation that utilizes parallel-computation of tasks in a directed acyclic graph.  In accordance with one aspect, dependency of tasks is converted into a directed acyclic graph that topologically orders the tasks into layers of tasks.  A database calculation may be performed, wherein the database calculation computes in parallel the tasks in each layer of the layers of tasks.

US 20090044196 A1 – discloses a computing device-implemented method includes receiving a program, analyzing and transforming the program, determining an inner context and an outer context of the program based on the analysis of the program, 

US 20080201721 A1 – discloses A computing device-implemented method includes receiving a program created by a technical computing environment, analyzing the program, generating multiple program portions based on the analysis of the program, dynamically allocating the multiple program portions to multiple software units of execution for parallel programming, receiving multiple results associated with the multiple program portions from the multiple software units of execution, and providing the multiple results or a single result to the program.

US 20090044197 A1 – discloses a device, for performing parallel processing, includes a processor to receive one or more portions of an inner context of a program created for a technical computing environment, and allocate one or more portions of the inner context of the program to two or more labs for parallel execution.  The processor is also configured to receive one or more results associated with the parallel execution of the one or more portions from the two or more labs, and provide the one or more results to an outer context of the program.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196